IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DEPARTMENT OF REVENUE,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-714

ESMILSY YADIRA
ESCALONA and MAURICIO
MARIO DEL MONTE,

     Appellees.
_____________________________/

Opinion filed January 6, 2016.

An appeal from an order of the Department of Revenue.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Assistant Attorney
General, Tallahassee, for Appellant.

No Appearance for Appellees.




PER CURIAM.

      The Florida Department of Revenue raises two issues in this appeal of a

Final Administrative Support Order determining the child support obligation of

Appellee Mauricio Mario Del Monte (the father). In the first issue, the Department

argues that the administrative law judge (ALJ) erred by concluding that he lacked

authority to enter a support order exceeding the amounts set forth in the
Department’s Proposed Final Administrative Support Order based on new

information developed at an evidentiary hearing that would increase the father’s

child support obligation under the statutory child support guidelines. In the second

issue, the Department argues that the Final Administrative Support Order is not

supported by competent, substantial evidence. Consistent with our opinion in

Department of Revenue v. Reyes, No. 1D15-707 (Fla. 1st DCA December 31,

2015), we resolve both issues by concluding that the ALJ was required to establish

the father’s child support obligation based on the evidence presented at the hearing.

By limiting the father’s child support obligation to the amounts contained in the

proposed order, notwithstanding the evidence presented, the Final Administrative

Support Order is contrary to Florida law and not supported by competent,

substantial evidence. Accordingly, we vacate the order and remand for further

proceedings.

WETHERELL, ROWE, and RAY, JJ., CONCUR.




                                         2